DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-14 are pending in this application.

Claim 14 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 December 2021.

Claims 10 and 11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claims 1-9, 12, and 13 are examined.



Withdrawn Rejections
The rejection of claims 1-5, 7-9, 12, and 13 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to independent claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following rejections are maintained:
Claims 1-4, 6-9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama et al. (“Oyama”, WO 00/76525; a machine translation is included with this Office action) in view of Feng et al. (“Feng”, J. Mater. Chem. B, 2, pp. 7605-7611, 2014, cited by Applicant in IDS filed 12 January 2020)
Regarding claims 1, 6, and 12, Oyama teaches anticancer emulsions containing anthracycline compounds, such as doxorubicin (e.g., translation at page 2, 2nd paragraph and page 3, middle of page).  The emulsions may be in the form of water-in-oil emulsions, with the anthracycline in the aqueous phase (e.g., translation at page 2, 3rd to last paragraph).  Oyama teaches saccharides are included in the emulsion to help improve its stability (e.g., translation at page 1, last paragraph).  Oyama also teaches surfactants such as nonionic surfactants may be added, but does not limit its selection (e.g., translation at page 2, 6th paragraph).
While Oyama teaches components such as saccharides and/or surfactants may be added to help improve the stability of the emulsion, Oyama does not specifically teach the presence of polyester-based nanoparticles (claim 1), such as PLGA (claim 6; Applicant’s elected species).
Feng teaches uniformly sized PLGA particles act as stabilizers by forming Pickering emulsions, wherein PLGA particles with a size about 300 nm (i.e., nanoparticles) were optimal to achieve a stable emulsion (e.g., page 7610, Section 3.3).  PLGA particles are typically dispersed in water, followed by addition of the oil phase (e.g., page 7606, Section 2.3).  
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include PLGA nanoparticles of the aqueous phase of the w/o emulsion of Oyama; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because the addition of said PLGA nanoparticles provides the benefit of additional stability as taught by Feng; note one of the goals of Oyama is a stable emulsion.
Regarding the choice of oil (claims 2-4), Oyama exemplifies the use of Lipiodol (e.g., translation at page 3, 4th paragraph), which is iodine-modified oil fatty acid ester (e.g., translation at page 1, 1st paragraph; also see Oyama at claim 5).
Regarding the choice of therapeutic agent (claim 7-9), Oyama teaches use of doxorubicin in the aqueous component (e.g., translation at page 3, middle of page); additional anthracyclines may also be used (e.g., translation at page 2, 2nd paragraph).
Regarding claim 13, Oyama teaches the additional components (excipients) such as amino acids may be present (e.g., translation at page 2, 3rd paragraph).

Claims 1-9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama in view of Feng as applied to claims 1-4, 6-9, 12, and 13 above, and further in view of Robic et al. (“Robic”, WO 2015/118113, cited by Applicant in IDS filed 24 January 2020).  US 2016/0346202 is the National Stage application of WO 2015/118113, and thus serves as an English translation of the WO ‘113 reference.  Accordingly, relevant passages will be cited from the US ‘202 reference.
The inventions of Oyama and Feng are delineated above (see paragraph 12, above).
Specifically regarding claim 5 (and more generally regarding the remaining claims), while Oyama teaches a water-in-oil emulsion, Oyama does not specifically teach the droplet size of the dispersed aqueous phase.
Robic is in the same field of w/o emulsions comprising an iodized fatty acid ester (Lipiodol) in the oily phase and an anti-cancer agent in the aqueous phase.  Robic teaches the size of the aqueous phase droplets is preferentially included from 1 to 200 µm, more preferentially from 5 to 100 µm, wherein this size further improves the stability of the emulsion.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to formulate the w/o emulsion of Oyama having an aqueous phase droplet size of 5 to 100 µm; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because this size provides the benefit of further stabilizing the emulsion, as taught by Robic.

Response to Arguments
Applicant's arguments filed 29 March 2022 have been fully considered but they are not persuasive.  
Applicant argues it was not obvious that the solid polyester-based nanoparticles (taught by Feng), when added into the emulsions of Oyama, would not alter the properties of the emulsions of Oyama and thus would allow maintaining the antitumor properties.  Applicant also argues it was not obvious that the addition of solid polyester-based nanoparticles to emulsions of Oyama made it possible to retain anti-tumor activity for the corresponding emulsions.  This argument is not persuasive because Oyama already teaches substances, such as saccharides and/or surfactants, may be added to its compositions to help improve the stability of the emulsion, and that said emulsions have anti-tumor activity.  Therefore, the ordinarily skilled artisan would reasonably expect that another substance having the same purpose (i.e., to stabilize an emulsion) may be added to emulsion of Oyama, with a reasonable expectation of achieving the same benefit (i.e., stabilizing the emulsion), absent evidence to the contrary.  Applicant has not presented or pointed to any objective evidence demonstrating that the skilled artisan would have expected a loss of anti-tumor activity or other negative result from adding PLGA nanoparticles the emulsion of Oyama, and therefore this rejection is maintained.
Applicant also argues that the emulsions of the invention differ from those of Oyama (and those of Robic) by the presence, in the aqueous phase, of polyester-based nanoparticles.  Applicant also argues that, starting from Oyama (or Robic), a person skilled in the art would not have any incentive to add polyester-based nanoparticles in the aqueous phase.  This argument is not persuasive because the rejection is not based on Oyama alone (or Oyama with Robic alone), but rather Oyama in view of Feng (optionally further in view of Robic).  As noted above, the addition of said PLGA nanoparticles provides the benefit of additional stability as taught by Feng (note one of the goals of Oyama is a stable emulsion), and thus the skilled artisan would find it obvious to include the PLGA nanoparticles taught by Feng in the emulsion of Oyama, with a reasonable expectation of success.
Applicant further argues that the Pickering emulsion according to the present invention exhibit several advantages such as lower toxicity levels.  This argument is not persuasive because Applicant has not presented or pointed to any evidence of record demonstrating lower toxicity levels for the claimed invention compared to the closest prior art (i.e., the invention of Oyama), and thus these arguments are construed as arguments of counsel.  "The arguments of counsel cannot take the place of evidence in the record." In re Schulze, 346 F.2d 600, 145 USPW 716,718 (CCPA 1965), In re Huang, 40 USPQ 2d 1685 (Fed. Cir. 1996), In re De Blauwe et al., 222 USPQ 191, (Fed. Cir. 1984).  See MPEP 716.01(c).
In response to Applicant’s argument that Feng relates to oil-in-water emulsions, it is noted Feng teaches that both oil-in-water emulsions and water-in-oil emulsions may form, depending on the oil used (e.g., see Section 2.4, 1st paragraph, and Section 3.1, 1st paragraph), and thus this argument is not persuasive. 
Therefore, it is the Examiner’s position that the claims are rendered obvious.




Conclusion
No claims are allowed at this time.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                                                                                                                                                                                                                               

/B.S.F/Examiner, Art Unit 1611